Citation Nr: 1116016	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-24 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to February 1952.

This matter originally came before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing in San Diego, California in January 2010.  A transcript of the hearing is associated with the Veteran's claim folder.

In May 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability was caused by any incident of service; arthritis was not manifested within the first postservice year.


CONCLUSION OF LAW

Service connection for lumbar spine disability is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in May 2006 and June 2007, and the claim was readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records and private treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology and severity of his disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




Service Connection

The Veteran is seeking service connection for a disability of the lumbar spine.  During his Board hearing, he testified that he injured his low back after falling from a truck onto a rock during his service in the Korean Conflict.  He also reported back pain related to carrying a heavy pack for miles and sleeping on the ground during his combat service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The service treatment records do not note any back complaints or injuries, and the separation examination in February 1952 noted normal spine and other musculoskeletal examination.

A May 1997 private treatment record noted that the Veteran lifted a 35-pound weight three days earlier and now complained of back pain described as intense pain in the left mid back.  The examiner assessed mid-back strain.  Magnetic resonance imaging (MRI) of the lumbar spine in August 1997 found significant degenerative narrowing and reactive bone change at L5-S1; and multilevel degenerative disease with bilateral L5-S1 foraminal encroachment.  An August 1997 physical therapy initial evaluation report noted the Veteran had a history of degenerative arthritis of the spine; it noted that his back pain had started about one month ago.  A July 1998 treatment record noted a history of back pain one year ago.  The Veteran underwent a facet medial nerve branch block procedure in August 1998.

A private physician, D.M., M.D., provided a statement dated in February 2010.  Dr. M. noted the Veteran's reported history of falling from a truck onto a rock and injuring his back during service, having had intermittent, self-limited back problems since that time, having severe problems from 1997 to 1999 requiring physical therapy and epidurals, and currently having only mild pain.  Dr. M. indicated that it was at least as likely as not that the current back disability was due to an inservice injury.  

The Veteran has reported that he has been bothered by low back pain since his separation from service.  In a written statement dated in February 2010, his wife reported that the Veteran had been bothered by intermittent back pain since his inservice injury.  

The medical evidence establishes that the Veteran has a current disability of the low back, and his testimony establishes that he had a back injury during service and has experienced pain in his back since service.  The Veteran is competent to describe the subjective symptoms he has experienced.  Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331.  

The Board finds that the Veteran's reported history of back injury in service is credible, thus service incurrence of such injury is established.  

The Board remanded the case in order to obtain a VA medical opinion addressing the issue of a possible nexus between the current disability of the lower back and the Veteran's reported inservice injuries.

A VA examination was conducted in July 2010.  The examiner indicated that he reviewed the claims folder in conjunction with his examination of the Veteran.  At the examination, the Veteran reported that he injured his back in Korea when he fell from a truck and landed on his back on a rock.  He reported that he was X-rayed in service and was told that his back pain would resolve on its own.  He also reported that he did not have any further problems with his back during service, but that he had occasional bouts of pain following service when he would engage in physically intense activity or with prolonged sitting.  The Veteran reported that approximately three to four years after discharge from service he began to notice that his back was bothering him more.  Over the years, the pain had worsened.  X-rays taken in conjunction with the VA examination showed advanced degenerative disc and facet disease throughout thoracolumbar spine; age indeterminate old T11 compression fracture.  The examiner diagnosed severe lumbar degenerative joint disease; T11 compression fracture- new X-ray finding since 1998; left T7, T8, T9 intercostal chondritis; left facet arthropathy.  The examiner stated that the Veteran's lumbar spine disorder was "less likely as not (less than 50/50 probability) caused by or a result of falling off a truck in Korea while in the service."  The examiner noted that the Veteran's service separation examination noted normal spine, that the first record of any treatment for his back was in the mid-1990s, that the record showed a back injury in 1997, that the current X-ray finding of compression fracture of T11 was likely from a recent injury as 1998 X-rays and MRI did not note it.  

The Veteran has reported that he injured his low back during service.  However, the competent and probative evidence does not suggest that a chronic low back disorder had its onset in service or existed continuously since service.  The service treatment records are silent as to any complaints pertaining to the back, the service separation examination documents normal clinical findings as to the spine, and the earliest evidence of record of a chronic low back disorder dates more than four decades after separation from service.  Time elapsed between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that the Veteran asserted at his hearing and in correspondence of record that his current back condition is related to inservice injuries as he had intermittent problems with his back since service.  It is acknowledged that the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. at 465.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

The Veteran did state that he had intermittent back pain since service during the VA examination in July 2010 and in correspondence and testimony of record.  However, the 1997 treatment records showing back complaints refer to a recent injury from lifting and not to a long history of back problems.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the Veteran's own statements.

Furthermore, the preponderance of the probative evidence does not suggest that the Veteran's lumbar spine disorder was caused by service, to include the reported in-service injury.  The Board acknowledges that the record includes an opinion from a private physician who links the Veteran's lumbar spine disorder to the in-service injury.  The Board finds that this opinion has less probative value than the July 2010 VA examiner's opinion.  The private physician who provided the February 2010 statement did not provide adequate rationale for that opinion; significantly, she did not note the documented 1997 injury, and appeared to rely solely on the Veteran's uncorroborated history of back pain since the inservice incident.  The Board may reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

In contrast, the Board finds the negative opinion provided by the VA examiner is highly probative: the examiner based his opinion on a review of all the evidence of record, discussion with the Veteran, and his medical knowledge, and he provided a detailed rationale for his opinion.  The examiner also addressed the lack of any finding of back pathology at separation from service, the lack of documented complaints for decades following service, and the 1997 back injury.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).

Finally, the evidence does not show that the Veteran was diagnosed with arthritis within one year following his separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


